


110 HR 519 IH: To amend the Immigration and Nationality Act to remove

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to remove
		  the discretion of the Secretary of Homeland Security with respect to expedited
		  removal under section 235(b)(1)(A)(iii)(I) of such Act.
	
	
		1.Removal of discretion to
			 order expedited removalSection 235(b)(1)(A)(iii)(I) of the
			 Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(A)(iii)(I)) is amended to
			 read as follows:
			
				(I)In
				generalThe Secretary of Homeland Security shall apply clauses
				(i) and (ii) of this subparagraph to all aliens described in subclause (II),
				except that if the Secretary, after consulting with appropriate Federal, State,
				or local law enforcement agencies, determines that the alien will be detained
				under the authority of such an agency, the Secretary may not remove the alien
				until such detention
				terminates.
				.
		
